Mr. JUSTICE CRAVEN, dissenting: The conduct of the 14-year-old minor here at most constitutes a Class A misdemeanor. The minor may be incarcerated for up to seven years under this order of commitment. If an adult were to be convicted of offenses arising out of the same conduct, the adult could be sentenced to a maximum of only one year of incarceration. The majority opinion, relying upon Presley and Blakes, justifies such unequal treatment. Ironically, part of the justification purports to be based upon the salutory purpose of the Juvenile Court Act and the benevolent concern of the State for its juveniles. Presley does not purport to have decided the equal protection issue here urged. In Blakes such issue does purport to be decided, and I respectfully disagree with the Blakes opinion. It is time, I believe, that we reexamine the question of the long-term commitment of juvenile offenders for relatively petty transgressions in the light of current concepts of equal protection. An in-depth analysis of such issue is found in the recent opinion of the California Supreme Court in People v. Olivas (1976), 17 Cal. 3d 236, 131 Cal. Rptr. 55, 551 P.2d 375. The court was there concerned with sentencing a youthful offender who had been tried as an adult so that the context is somewhat different. The equal protection analysis there is applicable here. Finally, it should be observed that a reading of this record rather clearly indicates that the minor was committed to the Department of Corrections for the reason that the trial court judge had no other community resources available to him. This minor thus becomes warehoused because of inadequate resources available to the judicial system.